  Case 15-36119         Doc 45     Filed 11/05/18 Entered 11/05/18 09:21:54              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-36119
         SAMUEL A CASEY
         SAMANTHA E CASEY
                Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/23/2015.

         2) The plan was confirmed on 01/12/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/02/2018.

         6) Number of months from filing to last payment: 33.

         7) Number of months case was pending: 36.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-36119       Doc 45       Filed 11/05/18 Entered 11/05/18 09:21:54                      Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor              $21,235.00
       Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                   $21,235.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $4,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $963.01
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,963.01

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim        Principal       Int.
Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
ACL LABORATORIES                Unsecured          91.00         92.72            92.72           0.00        0.00
ACL LABORATORIES                Unsecured            NA          52.74            52.74           0.00        0.00
ADVENTIST MIDWEST HEALTH        Unsecured            NA         518.10           518.10           0.00        0.00
ADVENTIST MIDWEST HEALTH        Unsecured            NA       1,477.86         1,477.86           0.00        0.00
ARMOR SYSTEMS CORP              Unsecured         201.00           NA               NA            0.00        0.00
ASHLEY FUNDING SERVICES LLC     Unsecured            NA          60.79            60.79           0.00        0.00
ASHLEY FUNDING SERVICES LLC     Unsecured            NA           9.76             9.76           0.00        0.00
ATG CREDIT                      Unsecured         496.00           NA               NA            0.00        0.00
CAPITAL ONE                     Unsecured           0.00           NA               NA            0.00        0.00
CDA PONTIAC                     Unsecured         398.00           NA               NA            0.00        0.00
CDA PONTIAC                     Unsecured         351.00           NA               NA            0.00        0.00
CDA PONTIAC                     Unsecured         297.00           NA               NA            0.00        0.00
CDA PONTIAC                     Unsecured         152.00           NA               NA            0.00        0.00
CDA PONTIAC                     Unsecured         149.00           NA               NA            0.00        0.00
CDA PONTIAC                     Unsecured         125.00           NA               NA            0.00        0.00
CDA PONTIAC                     Unsecured         100.00           NA               NA            0.00        0.00
CREDIT ONE BANK                 Unsecured           0.00           NA               NA            0.00        0.00
CREDIT ONE BANK                 Unsecured           0.00           NA               NA            0.00        0.00
CREDITORS DISCOUNT & AUDIT CO   Unsecured         300.00      1,943.01         1,943.01           0.00        0.00
ECMC                            Unsecured      5,149.00     15,748.48        15,748.48            0.00        0.00
ENHANCED RECOVERY CO L          Unsecured         200.00           NA               NA            0.00        0.00
EOS CCA                         Unsecured      1,929.00            NA               NA            0.00        0.00
Fed Loan Serv                   Unsecured           0.00           NA               NA            0.00        0.00
Fed Loan Serv                   Unsecured           0.00           NA               NA            0.00        0.00
FFCC Columbus                   Unsecured         896.00           NA               NA            0.00        0.00
GM FINANCIAL                    Secured       15,000.00     23,196.11        23,196.11      14,046.75    2,184.23
GM FINANCIAL                    Unsecured      8,546.00            NA               NA            0.00        0.00
HERITAGE ACCEPTANCE CORP        Unsecured           0.00           NA               NA            0.00        0.00
ILLINOIS COLLECTION SVC         Unsecured         713.00           NA               NA            0.00        0.00
ILLINOIS COLLECTION SVC         Unsecured         490.00           NA               NA            0.00        0.00
ILLINOIS COLLECTION SVC         Unsecured         336.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-36119         Doc 45      Filed 11/05/18 Entered 11/05/18 09:21:54                 Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim         Claim       Principal      Int.
Name                                Class   Scheduled      Asserted      Allowed        Paid         Paid
ILLINOIS COLLECTION SVC         Unsecured         293.00           NA           NA            0.00       0.00
ILLINOIS COLLECTION SVC         Unsecured         279.00           NA           NA            0.00       0.00
ILLINOIS COLLECTION SVC         Unsecured         213.00           NA           NA            0.00       0.00
ILLINOIS COLLECTION SVC         Unsecured         176.00           NA           NA            0.00       0.00
ILLINOIS COLLECTION SVC         Unsecured         154.00           NA           NA            0.00       0.00
ILLINOIS COLLECTION SVC         Unsecured         140.00           NA           NA            0.00       0.00
ILLINOIS COLLECTION SVC         Unsecured          68.00           NA           NA            0.00       0.00
KEYNOTE CONSULTING              Unsecured         481.00        481.05       481.05           0.00       0.00
LINCOLN TECH INSTITUTE          Unsecured      3,439.00       3,481.13     3,481.13           0.00       0.00
M3 Financial Services           Unsecured         130.00           NA           NA            0.00       0.00
M3 Financial Services           Unsecured          84.00           NA           NA            0.00       0.00
M3 Financial Services           Unsecured          16.00           NA           NA            0.00       0.00
MCSI INC                        Unsecured         250.00           NA           NA            0.00       0.00
MCSI INC                        Unsecured         200.00           NA           NA            0.00       0.00
Med Business Bureau             Unsecured      7,247.00            NA           NA            0.00       0.00
Med Business Bureau             Unsecured         272.00           NA           NA            0.00       0.00
Med Business Bureau             Unsecured         253.00           NA           NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO       Unsecured          95.00           NA           NA            0.00       0.00
MIDLAND FUNDING                 Unsecured         592.00        591.98       591.98           0.00       0.00
MIDLAND FUNDING                 Secured        1,500.00            NA           NA            0.00       0.00
MIDLAND FUNDING                 Unsecured           0.00        694.54       694.54          41.01       0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured           337.00           NA           NA            0.00       0.00
NATIONWIDE CREDIT & COLLECTION Unsecured           84.00           NA           NA            0.00       0.00
NORTHWEST COLLECTORS            Unsecured         400.00           NA           NA            0.00       0.00
NORTHWEST COLLECTORS            Unsecured         200.00           NA           NA            0.00       0.00
ST IL TOLLWAY AUTHORITY         Unsecured     10,000.00     43,825.10     43,825.10           0.00       0.00
US DEPT OF ED NAVIENT SOLUTIONS Unsecured      5,556.00     20,601.93     20,601.93           0.00       0.00
US DEPT OF ED/NAVIENT           Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF ED/NAVIENT           Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF ED/NAVIENT           Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF ED/NAVIENT           Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF ED/NAVIENT           Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF ED/NAVIENT           Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF ED/NAVIENT           Unsecured      4,152.00            NA           NA            0.00       0.00
US DEPT OF ED/NAVIENT           Unsecured      2,778.00            NA           NA            0.00       0.00
US DEPT OF ED/NAVIENT           Unsecured      2,622.00            NA           NA            0.00       0.00
US DEPT OF ED/NAVIENT           Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF ED/NAVIENT           Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF ED/NAVIENT           Unsecured           0.00           NA           NA            0.00       0.00
VILLAGE OF JUSTICE              Unsecured         145.00        482.50       482.50           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-36119         Doc 45      Filed 11/05/18 Entered 11/05/18 09:21:54                Desc Main
                                       Document Page 4 of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $23,196.11         $14,046.75         $2,184.23
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $23,196.11         $14,046.75         $2,184.23

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $90,061.69             $41.01              $0.00


Disbursements:

         Expenses of Administration                             $4,963.01
         Disbursements to Creditors                            $16,271.99

TOTAL DISBURSEMENTS :                                                                      $21,235.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/05/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
